DETAILED ACTION
This is the Office action based on the 16904166 application filed June 17, 2020, and in response to applicant’s argument/remark filed on February 27, 2022.  Claims 1-6 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112.
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “wherein the plasma density in step (i) is a capacitively coupled plasma (CCP) which is excited by applying RF power to one of the two electrodes, wherein plasma density is lower than the reference plasma density” (emphasis added) in the specification.  The specification clearly discloses the reference plasma density is obtained by repeating step (i) and (ii) for a plurality of times using different plasma density values so that the two curves in Fig. 14 intersect each other, wherein the intersection point is the reference plasma density.  The limitation would mean the two curves in Fig. 14 do not intersect each other. 
Claims 2-6 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites repeating step (i) and (ii) for a plurality of times using different plasma density values to obtain the reference plasma density.  However, this contradicts the feature “wherein the plasma density in step (i) is a capacitively coupled plasma (CCP) which is excited by applying RF power to one of the two electrodes, wherein plasma density is lower than the reference plasma density” (emphasis added).         It is noted that the condition “wherein plasma density is lower than the reference plasma density” would require the plasma density to be less than the point at which the two curves intersect each other in Fig. 14. However, since the point at which the two curves intersect each other is the reference plasma density, the reference plasma density would not be obtained.
Claims 2-6 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 rejected under U.S.C. 103 as being unpatentable over Sims et al. (U.S. PGPub. No. 20140113457), hereinafter “Sims”, in view of Allen et al. (U.S. PGPub. No. 20100252417), hereinafter “Allen” and Wikipedia (Trial-and -Error”):.--Claims 1, 3, 4, 5: Sims teaches a method of plasma deposition of a dielectric film, such as SiN ([0046]), over a trench ([0002], Fig. 5A), comprising loading a substrate having the trench on a chuck ([0073]) that is grounded, feeding a reactant comprising halosilane ([0059]) and nitrogen ([0062]) into a process chamber, then generate a capacitively coupled plasma (Fig. 2A, [0051, 0059]).
        Sims further teaches that it is desirable that the dielectric film to have not just a uniformed thickness at different portion of the dielectric film, i.e. top surface, sidewall, and bottom of the trench (Fig. 5A), but also a uniform quality and composition as well, wherein the quality and composition may be determined by the wet etch rate in a 100:1 water: HF solution ([0035]). Sims further teaches that the quality and composition of the film is affected by the impact density/energy by the ions in the plasma on the film being deposited, wherein the density of ions hitting the horizontal surface is greater than the sidewall during conventional deposition ([0037]), resulting in a higher wet etch rate at the sidewall than at the top and bottom area of the trench ([0035]).  To remedy the problem Sims teaches to increase the quantity and energy of the ions striking the sidewall as compared to the top and bottom surface ([0037]).        Sims further teaches that process condition, such as gas flow rates, pressure,… may be adjusted and controlled by a system controller during deposition [0088-0090]).  Sims fails to teach tuning the pressure modulate the plasma density for deposit the same film quality on the sidewall as compared to the top and bottom surface.        Allen, also directed to deposition a film over a trench in a capacitively couple plasma ([0099]), teaches that depositing at a higher pressure would reduce the energy of the ion/neutral in the vertical direction and increase movement of them in the lateral direction ([0100]).  It is noted that this would improve film quality on the sidewall as compared to the top and bottom surface, as taught by Sims.        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to adjust a pressure to modulate the film quality on the sidewall in order to produce film having the same quality on the sidewall as compared to the top and bottom surface, as determined by the wet etch rate, in the invention of Sims because Allen teaches that depositing at a higher pressure would reduce the energy of the ion/neutral in the vertical direction and increase movement of them in the lateral direction.  Although Sims and Allen fail to teach the feature repeating the deposition then wet etching the resulting films to determine the optimum pressure to get the same film quality on the sidewall as compared to the top and bottom surface, it would have been obvious for one of skill in the art to use a graphical approach of solving a system of equations by graphing the wet etch rate of the sidewall film and the top film and determining the intersection, as taught by West Texas A&M (see attachment “Solve_equations_by_graphing”).        It is noted that during the process of producing the graphs when tuning the pressure to determine the optimum plasma density that produces the uniform film quality, it would have been obvious to one of ordinary skill in the art to modulate the pressure such that the resulting plasma density is higher or lower than the optimum plasma density.  Furthermore, once such optimum pressure or plasma density has been determined and incorporated as a setpoint in a process recipe , it is well known in the art that the actual pressure or plasma density may not always be at exactly the setpoint, but occasionally be higher or lower than the setpoint due to normal fluctuation during normal manufacturing.--Claim 6: Sims further teaches that the deposition pressure may be about 1-10 Torr ([0067]).  It is noted that this is equivalent to about 133.3-1333 Pa, which overlaps the range “below 300 Pa” recited in claim 6.
Claim 2 rejected under U.S.C. 103 as being unpatentable over Sims in view of Allen as applied to claim 1 above, and further in view of  Niskanen et al. (U.S. PGPub. No. 20140273531), hereinafter “Niskanen”.--Claim 2: Sims modified by Allen teaches the invention as above.  Sims further teaches that the SiN film is deposited using plasma enhanced atomic layer deposition (PEALD) method ([0036]) comprising using a nitrogen-containing reactant ([0062]).  Sims is silent about the specific chemical formula for the nitrogen-containing reactant.        Niskanen, also directed to a method of depositing silicon nitride using PEALD method, wherein a plasma of nitrogen may be used to form silicon nitride ([0033-0034, 0052-0053]).Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a plasma of nitrogen to deposit the silicon nitride layer in the invention of Sims modified by Allen because Sims teaches that the SiN film is deposited using PEALD comprising using a nitrogen-containing reactant ([0062]), but is silent about the specific chemical formula for the nitrogen-containing reactant, and Niskanen teaches that a plasma of nitrogen may be used to form silicon nitride in a PEALD process. 
Response to Arguments
Applicant's arguments filed February 27, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature “wherein plasma density is lower than the reference plasma density”, this arguments is not persuasive.  As explained above, Sims modified by Allen teaches tuning the pressure to obtain a reference process condition that produces a film that has the same film quality on the sidewall  as on the top and bottom surface of the trench, as indicated by a wet etching.  It is noted that tuning the pressure would tune the plasma density striking the sidewall as compared to the top and bottom surface, as taught by Allen and by Applicant.          Although Sims and Allen fail to teach the feature repeating the deposition then wet etching the resulting films to determine the optimum pressure to get the same film quality on the sidewall as compared to the top and bottom surface, it would have been obvious for one of skill in the art to use a graphical approach of solving a system of equations by graphing the wet etch rate of the sidewall film and the top film and determining the intersection, as taught by West Texas A&M (see attachment “Solve_equations_by_graphing”).        It is noted that during the process of producing the graphs when tuning the pressure to determine the optimum plasma density that produces the uniform film quality, it would have been obvious to one of ordinary skill in the art to modulate the pressure such that the resulting plasma density is higher or lower than the optimum plasma density.  Furthermore, once such optimum pressure or plasma density has been determined and incorporated as a setpoint in a process recipe , it is well known in the art that the actual pressure or plasma density may not always be at exactly the setpoint, but occasionally be higher or lower than the setpoint due to normal fluctuation during normal manufacturing.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713